In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-426V
                                     Filed: February 12, 2016
                                        Not for Publication

*************************************
CHUN-XIANG MAO,                             *
                                            *
             Petitioner,                    *               Damages decision based on stipulation;
                                            *               influenza vaccine; hepatitis B vaccine;
 v.                                         *               human papillomavirus vaccine;
                                            *               meningococcal vaccine; measles-mumps-
SECRETARY OF HEALTH                         *               rubella vaccine; tetanus-diphtheria-acellular
AND HUMAN SERVICES,                         *               pertussis vaccine; varicella vaccine;
                                            *               meningoencephalitis
             Respondent.                    *
                                            *
*************************************
Alfonso L. Melendez, El Paso, TX, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On February 12, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that he suffered from
meningoencephalitis that was caused by his receipt of the influenza, hepatitis B, human
papillomavirus, meningococcal, measles-mumps-rubella, tetanus-diphtheria-acellular pertussis,
and varicella vaccines on or about June 14, 2011. He further alleges that he experienced the
residual effects of this injury for more than six months. Respondent denies that the influenza,
hepatitis B, human papillomavirus, meningococcal, measles-mumps-rubella, tetanus-diphtheria-
acellular pertussis, or varicella vaccines caused petitioner to suffer meningoencephalitis or any
other injury or his current condition and that he experienced the residual effects of this injury for

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to delete such information prior to the document’s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
more than six months. Nonetheless, the parties agreed to resolve this matter informally.

         The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards a lump sum of
$192,500.00, representing compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a) (2012). The award shall be in the form of a check for $192,500.00 made payable
to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: February 12, 2016                                                           s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2